UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7677



KEITH TYRONE JOHNSON; CURTIS A. NORFLEET;
WILLIAM R. SNYDER; JOHN PITTMAN; ROBERT A.
WARD,

                                            Plaintiffs - Appellants,

          versus


HELEN F. FAHEY; VIRGINIA PAROLE BOARD MEMBERS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-04-1075)


Submitted:   February 9, 2005          Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by published per curiam opinion.


Keith Tyrone Johnson; Curtis A. Norfleet; William R. Snyder; John
Pittman; Robert A. Ward, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Keith Tyrone Johnson, Curtis A. Norfleet, William R.

Snyder, John Pittman, and Robert A. Ward appeal the district

court’s order denying relief on their 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915A(b)(1) (2000).   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Norfleet v. Fahey, CA-04-

1075 (E.D. Va. Sept. 28, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -